DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       THOMAS CAMPANIELLO,
                            Appellant,

                                    v.

     EDITH EGLIN, JOHN SCHAEFER, HENRY P. HOFFSTOT, III
      and PHIPPS PLAZA CONDOMINIUM ASSOCIATION, INC.,
                     a Florida Corporation,
                           Appellees.

                    Nos. 4D18-604 and 4D18-1072

                              [April 4, 2019]

   Consolidated nonfinal appeal from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Cymonie S. Rowe, Judge; L.T. Case
No. 502015CA004127XXXXMB.

   Todd A. Levine, Alan J. Kluger and Marko F. Cerenko of Kluger, Kaplan,
Silverman, Katzen & Levine, P.L., Miami, for appellant.

   Tanique G. Lee and Michael J. Gelfand of Gelfand & Arpe, P.A., West
Palm Beach, for appellee Edith Eglin.

  Robert L. Jennings of Jennings & Valancy, P.A., Stuart, for appellee
Henry P. Hoffstot, III.

PER CURIAM.

   Affirmed.

GERBER, C.J., FORST and Kuntz, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.